Title: To Thomas Jefferson from Philippe de Létombe, 28 February 1801
From: Létombe (La Tombe), Philippe de
To: Jefferson, Thomas




Monsieur Le Président,
Philadelphie, 9 ventose an 9 de la Republique francaise(28 fevrier 1801)

Rien n’a pu retarder mon empressement de répondré à la confiance dont vous m’honorez. Aussitot après avoir reçu votre lettre, je me suis mis à la recherche de ce que vous desirez et je viens de trouver précisément ce qui vous convient.
Ç’est un homme de 42 ans; probe; sédentaire; d’une humeur toujours égale; parlant le francais et l’anglais; uniquement attaché à ses devoirs; s’occupant sans cesse; adroit à tous les petits ouvrages; entendant parfaitement l’office et fort instruit de son état de Maître d’Hotel; toujours attentif à l’économie dans la maison; en état enfin de surveiller un domestique nombreux. Mais il est marié et ne veut pas quitter sa femme qui a 44 ans et point d’enfans. Elle seroit une excellente Femme de charge, en état de prendre le plus grand soin du linge de table et de corps, de l’argenterie, des meubles, et de tenir une maison dans le plus grand ordre.—Leur ayant demandé le prix de leur service, ils ont répondu qu’ils ne vouloient plus servir, que dieu avoit béni leurs travaux et qu’ils avoient de quoi vivre honnêtement. Mais à votre nom, Monsieur, ils ont consenti à tout et ils vous demandent Cent guinées de gage (annuellement pour eux deux): c’est à dire Rien en comparaison de l’utilité dont ils vous seront. Le mari a dit, avec enthousiasme, qu’il avoit eu l’honneur de Vous servir plusieurs fois chez le chevalier de Freire dont il etoit le Maitre d’Hotel.—Le chevalier d’Yrujo, Monsieur de Ternant, Monsieur Flamand Vous certifieront le compte que J’ai l’honneur de vous rendre de ces bonnes gens.—Ainsi, honorez moi de vos ordres: le mari partira, sur le champ, pour Washington et sa femme s’y rendra aussitot après avoir disposé de la maison  qu’ils occupent et qui leur appartient.—Vous voyez, Monsieur, qu’il n’y a plus de difficultés à composer votre maison. Cette composition ne vous donnera aucun embarras. Tout l’art consiste à donner à chacun la tâche qu’il sait faire. Et quoi que votre modestie (qui est celle d’un grand homme) ait bien voulu m’en dire, Vous n’en trouverez pas plus à composer l’Administration de votre Gouvernement et à confirmer cette maxime d’un ancien: que pour former un bon Gouvernement il faut que les Philosophes soient souverains ou les souverains Philosophes.
Votre lettre, Monsieur, m’a ému, attendri; je me suis mis à pleurer après l’avoir lue. Votre suffrage est la récompense la plus flatteuse de mes longs travaux. C’est l’honneur de ma vieillesse. Assurément Vous me faites regretter de n’être pas le témoin des prodiges que Vous allez opérer. J’ai un sucçesseur. Mais j’entendrai de ma retraite les acclamations de l’Amérique et j’y mêlerai ma voix foible et cassée.
Je vous supplie, Monsieur, de vouloir bien agréér mon profond Respect.

Létombe


P.S. Protecteur des beaux Arts,
J’ouvre ma lettre pour y joindre une Marche que mon Chancelier, partageant l’enthousiasme public, a composé, qu’il met à vos pieds et qu’il vous supplie de vouloir bien agréér. Elle vient d’être éxécutée à grand chœur. Elle a eu le plus grand sucçès. Ses partitions et le chant seront gravés pour mercredi prochain, jour des rejouissances ici pour votre installation á la Présidence.
L



editors’ translation

Mr. President,
Philadelphia, 9 Ventose Year 9 of the French Republic (28 February 1801)

Nothing could restrain my haste in answering the confidence with which you honor me. Immediately after receiving your letter, I set out to seek what you desire, and I have just found exactly what suits you.
He is a man, 42 years old, of integrity, settled, of a constantly even disposition, speaking French and English, attached solely to his duties, always keeping busy, skilled in all the minor chores; understanding perfectly the pantry, and very knowledgeable about his position as maîtred’; always attentive to the household economy; able, in sum, to watch over numerous servants. But he is married and does not wish to leave his wife, who is 44 years old with no children. She would be an excellent housekeeper, able to take the greatest care of the personal and table linen, the silverware, the furniture, and to keep the house in the strictest order.—Having asked them the price of their service, they answered that they did not wish to serve any longer, that God had blessed their labor and that they had enough to live decently. But at  your name, Sir, they agreed to everything, and they ask you for one hundred guineas wages (annually for both of them): that is to say, nothing in comparison to how useful they will be to you. The husband said enthusiastically that he had had the honor to serve you several times in the home of the Chevalier de Freire, whose maître d’ he was. The Chevalier de Irujo, Monsieur de Ternant, and Monsieur Flamand will vouch for the account I have the honor to render you concerning these fine people.—So, honor me with your orders: the husband will depart immediately for Washington, and his wife will go there as soon as she has disposed of the house they occupy, and which belongs to them.—You see, Sir, there are no more difficulties in forming your household. This arrangement will be no burden to you. The whole art is in giving to each person the task that he or she knows how to do. And whatever your modesty (which is that of a great man) may have wished to tell me about it, you will not find it any more burdensome to form the administration of your government and confirm this maxim of an ancient: that to form a good government the philosophers must be sovereigns or the sovereigns, philosophers.
Your letter, Sir, moved me, affected me; I began to weep after reading it. Your approval is the most flattering reward of my long labors. It is the honor of my old age. Definitely, you make me regret not to witness the miracles that you are going to bring to pass. I have a successor. But I shall hear from my retreat America’s applause and I shall mingle with it my weak and broken voice.
I beg you, Sir, please to accept my deep respect.

Létombe


P.S. Protector of the fine arts,
I am opening my letter to include a march that my chancellor, sharing the public enthusiasm, has composed, which he lays at your feet and begs you to accept. It has just been performed with a great choir. It has had the greatest success. Its score and lyrics will be engraved for next Wednesday, the day of rejoicing here for your installation in the presidency.
L


